Rich, J.:
This appeal is from a judgment in favor of the plaintiffs in an action brought to foreclose a mortgage given by defendant William P. Hickok to plaintiffs to secure the payment of $2,000. The defense of usury is interposed, and while the record discloses .that the attorney who represented the plaintiffs took advantage of defendant’s necessity to the extent of deducting $400 from the $2,000 loaned, there is no evidence that any part of this sum wa,s returned to the mortgagees; in fact, it appears that *907none was returned. Under the circumstances we must affirm the judgment, hut it will be Without costs. The judgment should be affirmed, without costs. Burr, Thomas, Carr and Stapleton, JJ., concurred. Judgment affirmed, without costs.